office_of_chief_counsel internal_revenue_service memorandum cc ita b04 ------------ pref-124679-06 number release date uilc date date third party communication date of communication month dd yyyy to acting area_counsel small_business self-employed area cc sb attention -------------------- from senior technician reviewer branch subject associate chief_counsel income_tax and accounting cc ita -------------------------------------------- legend state -------- act ---------------------------- b --- c --- d ------- this chief_counsel_advice responds to your request for assistance you requested advice on the tax treatment of certain subsidy payments made by state to participants pref-124679-06 in a state health insurance program specifically you have asked whether the subsidy payments made by state to certain participants in order to reduce the cost of health insurance premiums are included in the gross_income of recipients and whether state must issue forms 1099-misc miscellaneous income to recipients this advice may not be used or cited as precedent facts the act establishes a comprehensive state-sponsored program aimed at providing affordable health care coverage to employees of small businesses self-employed individuals and their employees and dependents and other uninsured individuals on a voluntary basis a business that participates in the program must pay at least b percent of the health insurance premiums for each employee the employee must pay the remainder up to c percent of the cost of the premium the act provides that state will pay a subsidy for employees enrolled in the program who have an income under d percent of the federal poverty level and who are residents of state the purpose of the subsidy is to defray all or part of the cost of the health insurance premium paid_by the employee the amount of the subsidy payment depends on the income of the employee and may be determined by a sliding scale based on income and other factors in addition the act provides that state will pay a subsidy to reduce the cost of the health insurance premium for eligible individuals who have an income under d percent of the federal poverty level and who otherwise do not have health insurance the amount of the subsidy for the purchase of coverage is determined on a sliding scale based on the income of the individual law sec_61 of the internal_revenue_code and the income_tax regulations thereunder provide that except as otherwise provided by law gross_income means all income from whatever source derived the internal_revenue_service service has held that payments under legislatively provided social benefit programs for the promotion of general welfare are not includible in an individual’s gross_income the general welfare exception in determining whether the general welfare exception applies to payments the service generally requires that the payments be made from a governmental general welfare fund be for the promotion of the general welfare ie on the basis of need rather than to all residents regardless of for example financial status health educational background or employment status and not be made for services furnished by the recipient see eg revrul_57_102 1957_1_cb_26 a benefit payment to a blind person under the public assistance law of pennsylvania is not includible in the recipient’s gross_income and revrul_78_170 1978_1_cb_24 payments made by the state of ohio to lower- pref-124679-06 income elderly individuals to reduce their cost of winter energy consumption are not includible in their gross incomes compare revrul_76_131 1976_1_cb_16 payments made by the state of alaska to individuals at least years of age who have maintained an alaska domicile for at least years under a program to continue their residence in the state did not qualify under the general welfare exception because the payments were made to residents regardless of financial status health educational background or employment status with revrul_98_19 1998_1_cb_840 a relocation payment authorized and funded by federal statutes and made to an individual to help defray the cost of moving from a flood-damaged residence to another residence is in the nature of general welfare and not includible in the recipient’s gross_income under sec_61 sec_6041 provides that generally all persons engaged in a trade_or_business who pay another person dollar_figure or more of fixed or determinable income in the course of that trade_or_business must file an information_return setting forth the amount of the payment and the recipient of that payment analysis and conclusion in the present case the facts indicate that the subsidy payments are made from a governmental welfare fund are based on the financial need of the recipient and are not payable to all residents regardless of financial status and are not for services furnished by the recipient state’s subsidy payments made pursuant to the act are therefore not includible in the gross_income of recipients under the general welfare exception because the payments are not income to the recipients state is not required to issue forms 1099-misc for the payments except as expressly set forth above no opinion is expressed regarding the federal_income_tax consequences of the subsidy payments described above under any provision of the code we hope this memorandum is responsive to your request if you have any further questions please contact ------------------------at ---------------------
